DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment filed 4/13/2021
The AFCP 2.0 response has been considered and entered. The amendments to the claims and specification in the response overcome the previous objections/rejections. In light of the amendment and further consideration/search under the AFCP 2.0, the application is in condition for allowance as described in more detail below.
Allowable Subject Matter
Claims 1-2 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art discloses “wherein the first hollow damping element seals against the signal pressure along an axial travel range of the first hollow damping element in the piston” in combination with the rest of the claim.
It would not be obvious to modify Tennis (US 3513877) to teach this limitation, as it would dramatically alter the intended operation and necessitate impermissible hindsight reasoning.
Claims 2 and 8-15 are also allowed by virtue of their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753